UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2253


JOSEPH S. THOMAS,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:16-cv-12337)


Submitted: April 26, 2018                                         Decided: May 3, 2018


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica T. Monday, Leslie S. Bowers, GENTRY LOCKE, Roanoke, Virginia, for
Appellant. Chad A. Readler, Acting Assistant Attorney General, Mark B. Stern, Dennis
Fan, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Michael B. Stuart, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph S. Thomas appeals the district court’s order granting summary judgment in

favor of the United States on his Federal Tort Claims Act (“FTCA”) suit. Because the

district court properly declined to apply West Virginia law governing equitable tolling,

we affirm for the reasons stated by the district court. Thomas v. United States, No. 5:16-

cv-12337 (S.D.W. Va. Oct. 2, 2017). See Anderson v. United States, 669 F.3d 161, 164

(4th Cir. 2011) (noting that federal law defines the limitations period for suits under the

FTCA). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                            2